Citation Nr: 1639508	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia patella prior to May 5, 2014.

3.  Entitlement to a rating in excess of 30 percent for residuals of total left knee arthroplasty since July 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to March 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran and his spouse testified at a June 2012 videoconference hearing before the undersigned and an April 2011 Decision Review Officer hearing.  Transcripts are associated with the claims file.  In July 2014, the Board remanded the issues for further development.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In an April 2015 rating decision, the Appeals Management Center granted entitlement to service connection for residuals of a total left knee arthroplasty and assigned a 100 percent rating from May 5, 2014 to June 30, 2015, due to medical evidence showing that the Veteran's left knee surgery was related to his service-connected left knee chondromalacia.  A 30 percent evaluation was then assigned from July 1, 2015.  The period from May 5, 2014 to July 1, 2015 is therefore no longer on appeal, but the periods prior to and since this period remain within the jurisdiction of the Board.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a bilateral foot disorder, to include great toe numbness, has been raised by the record, specifically in a July 2003 statement in support of the claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a rating in excess of 10 percent for left knee chondromalacia patella prior to May 5, 2014, and entitlement to an increased evaluation for residuals of a total left knee arthroplasty since July 1, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A chronic sinus disorder, to include sinusitis, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident of the Veteran's period of active military service.


CONCLUSION OF LAW

A chronic sinusitis disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103  and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence received prior to the rating decision in question which provided information regarding the evidence needed to substantiate and complete the claim, including notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested, or that further VA examination is in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

Pursuant to the July 2014 Board remand, an adequate VA examination was conducted in December 2014 and additional VA treatment records were obtained and associated with the claims file.  All new evidence was considered in a March 2015 supplemental statement of the case.  The Board therefore finds that there was substantial compliance with the previous remand directives relating to the issue decided herein.  See Dyment v. West, 13 Vet. App. 141 (1999).

Lastly, during the April 2011 and June 2012 hearings, the issues on appeal were explained and suggestions were made regarding the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2015) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Sinusitis

The Veteran contends that he has a chronic sinus disability which had its onset during his active duty service.  At an April 2011 Decision Review Officer hearing, the Veteran said that in service he was told that he probably had allergies or a cold, and was never diagnosed with sinusitis.  He stated that since 2002 he has had at least three treatments for sinusitis, and that the disorder had gotten progressively worse.  The Veteran stated that he had heavy mucous in the morning on a daily basis, and that he had suffered a nasal fracture at the very start of his service.  The Veteran's wife testified that her husband required daily sinus medication.

The Veteran also testified at a June 2012 Board hearing.  He stated that he had problems with his sinuses primarily after returning from Kuwait, where he was exposed to oil fires and sand storms.  The claimant stated that he was treated in Kuwait for sinus problems.  He also discussed having a nose injury in 1979 and that while he had nasal mucous in service, it had become worse in the past four years.  The Veteran's wife stated that the appellant regularly self-treated his sinus problems with over the counter medication.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service treatment records show that in October 1979, he hit the left side of his nose on a bedpost causing a small puncture wound completely through the nostril, "causing very small amount air to escape."  The wound was closed.  

The service medical records further reveal that the Veteran was treated for an upper respiratory infection in January 1981, in February 1982 for the flu, and in August 1984 for sinus congestion.  In February 1996, he was treated for an upper respiratory infection.  In February 1997, the Veteran was diagnosed with rhinorrhea, and in March 1997 he was treated for a chest cold.  He reported having productive cough with yellow sputum, and he was diagnosed with resolving upper respiratory infection.  At a March 1999 examination, the Veteran reported having had sinusitis, but it was noted that there was no recent history of sinusitis and his sinuses were clinically evaluated as normal.  On his January 2000 separation examination, the nose and sinuses were found to be normal.  On the Report of Medical History, the Veteran did not mark whether he had ever had any ear, nose, or throat trouble, but he denied having had sinusitis.

The Veteran's private treatment records show that in September 2002, he was treated for sinus discharge.  In December 2002, the Veteran attended a follow up for sinus with bloody discharge.  Another treatment record with an illegible date notes that the Veteran was having sinus headaches, coughing, and clear phlegm.  He was diagnosed with sinusitis.

VA treatment records show that in January 2010 the Veteran reported hoarseness and dry cough, and he was diagnosed with acute bronchitis.  In May 2012, the Veteran reported sinus pressure, some shortness of breath, coughing up green or yellow phlegm, and green and bloody phlegm from his nose.  His assessment found sinusitis, bronchitis, asthma symptoms, and allergic rhinitis.  In September 2012, the Veteran reported having shortness of breath and green phlegm, and in January 2014, the Veteran was treated for cough, congestion, shortness of breath, and green sputum.  He was diagnosed with bronchitis with some reactive airway disease.

The Veteran attended a VA examination in October 2010.  The Veteran reported that he was struck in the nose by a helmet in 1979 at Camp Lejeune which broke off a bone fragment, and that he began to have sinus congestion while at Camp Pendleton in 1996-1997.  The Veteran stated that he was also treated with antibiotics for a sinus infection in 1994-1995.  He reported having past episodes of sinusitis that lasted five or six days, and having symptoms of nasal congestion, excessive nasal mucous and discharge, headaches, sinus pain and tenderness, fever, watery eyes, and sneezing.  

Physical examination found a 30 percent nasal obstruction in both nasal cavities.  The examiner reviewed the claims file, but opined that the Veteran's sinusitis was less likely than not related to his complaints of sinus congestion and cough in service.  The examiner wrote that the Veteran did not have a diagnosis of sinusitis, and that although he was treated one time in service for sinusitis, there had been no such treatment since.  He wrote that there was no nexus to the Veteran's service and that CT scan of the sinuses was normal.

At a December 2014 VA examination the Veteran was diagnosed with nasal laceration, resolved, and perennial rhinosinusitis.  The Veteran reported that he had a hole in the bridge of his nose from an altercation in 1979, and that it healed quickly with just a band aid.  He reported being seen multiple times over the years for sinusitis and nasal drainage, and that he had almost daily phlegm drainage, including bloody phlegm.  The examiner found that the Veteran had rhinitis, although 2010 CT scan found normal paranasal sinuses.  

The Decemebr 2014 examiner reviewed the medical records, including service treatment records, and opined that they did not support an ongoing or chronic sinus condition during military service.  He wrote that after the 1979 trauma, it was assumed that the repair was sufficient and healed, and that post deployments to the Middle East and retirement physical examinations did not show complaints of a chronic sinus condition.

After reviewing all of the evidence of record, the Board finds that service connection for sinusitis is not warranted.  The Veteran's service treatment records show that he did experience an injury to the nose in service as well as multiple treatments for acute respiratory infections.  The evidence does not establish, however, that the Veteran has any current chronic sinus disorder which was incurred in or otherwise related to his military service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Neither the October 2010 VA examiner nor the December 2014 VA examiner found that the Veteran had a current diagnosis of chronic sinusitis.  Instead, they diagnosed perennial rhinorrhea, and neither examiner found any relationship between that disorder and his military service, including the 1979 puncture wound injury to his nose.  The Board finds that the medical opinion of the December 2014 is highly probative evidence on this question, as the examiner, who is physician qualified to render a highly competent opinion, reviewed all medical evidence and explained the reasons for his conclusions based on an accurate characterization of the evidence of record; this opinion is therefore entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Furthermore, there are no conflicting competent medical opinions of record which contradict the findings of the VA examiner.

The only evidence in favor of a nexus between the Veteran's current sinus symptoms and his service are the lay statements of the appellant himself.  While the Veteran may believe that his sinus symptoms are related to an injury in service, his testimony on the etiology of his condition or its diagnosis is not probative.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran is competent to describe his sinus symptoms, the ability to diagnose sinusitis or to address the etiology of the disorder and the effects of a puncture wound to the nose extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be within the competence of lay witnesses.  

The Board acknowledges the Veteran's May 2010 assertions that he wrote that he had no sinusitis on his service separation examination because he misunderstood the relationship between congestion and sinusitis.  The Board further acknowledges the report that the appellant has taken over the counter medications for sinus problems for years and suffered from congestion in service.  The fact that the Veteran had upper respiratory infections and colds in service is, nonetheless, documented in his service treatment records.  In the absence of probative medical evidence indicating that these symptoms were not simply acute infections but rather the onset of a chronic sinus condition that has continued to the present day, service connection is not warranted.

The Board also notes that the Veteran has been treated for additional respiratory symptoms, such as shortness of breath and cough, which have often been reported in conjunction with his sinus complaints.  In April 2013, the Veteran was granted entitlement to service connection for chronic cough and dyspnea with bronchitis and asthma, claimed as due to Gulf War oil fire exposure in Kuwait, evaluated as 30 percent disabling.  As these symptoms have already been granted service connection and assigned an evaluation, they are not considered as falling within the current appeal for service connection for a separate evaluation for symptoms of sinusitis.  See 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (VA may not assign multiple ratings for duplicative or overlapping symptomatology.).  

The most probative medical evidence of record preponderates against finding that the Veteran has a sinusitis disorder that was incurred in service or related to any event, injury, or disease in service.  The preponderance of the evidence is therefore against the claim for service connection for sinusitis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for sinusitis is denied.


REMAND

The Veteran also contends that his service-connected left knee disorder warrants ratings higher than those currently assigned.  The Veteran testified at an April 2011 Decision Review Officer hearing that in 2008 he was walking his dogs and fell.  This fall purportedly caused his left knee to go out, but that prior to this incident he had already had problems with his knee occasionally going out, either monthly or even more frequently.  He testified that before the surgery, his knee problems had worsened considerably, and that after the surgery, he continued to have severe knee pain when he performed physical exertion and that he has worn braces for his knee.  The Veteran's spouse stated that she has seen her husband limp and be in pain due to his knee, that he becomes frustrated when he is no longer able to do the physical activities he used to do, that he does not sleep well due to pain, and that it was painful for him to even clean the house or mow the lawn.  The appellant's spouse stated that she did not think the fall in 2008 made a major difference in his condition, because he had been having severe problems with his knee prior to the fall. 

The Veteran testified in June 2012 that he was prescribed a knee brace from VA, but that his knee continued to "wobble" and feel unstable, especially when he sat or bent over.  He stated that he has difficulty going up stairs or standing.  The Veteran also stated that while he was walking his dogs, his "knee just gave out."  The Veteran has also submitted written statements describing the pain and swelling he has experienced in his knee.

The Veteran's VA treatment records show that in September 2008, he had worsening left medial knee pain after a fall three weeks earlier while walking his dogs.  Examination found tenderness and small effusion, and the Veteran was diagnosed with left knee pain, rule out internal derangement.  An October 2008 MRI showed bony edema, tears of the medial and lateral menisci, a probable sprain of the medial collateral ligament, and small knee joint effusion.

The Veteran underwent a left knee arthroscopy in February 2009 following complaints of left knee pain and instability for the prior year which had gotten worse in the last few months, diagnosed as a left knee torn medial meniscus.  In February 2009, the Veteran was ambulatory with crutches and reported chronic, on and off pain and swelling in the left knee.  April 2009 imaging showed mild osteoarthritis and no fracture or dislocation.  At a May 2009 follow-up, the Veteran reported that his left knee was fine.  \

In September 2012, the Veteran had tenderness and crepitans with motion in the left knee, with no laxity or effusion.  X-rays showed mild degenerative changes.  In January 2014, the Veteran reported increasing pain and was found to have varus alignment, patellar grind, and range of left knee motion from 0 to 110 degrees.  The Veteran reported pain and swelling in March 2014, and range of motion was from 0 to 110 degrees.  There was mild effusion and varus that was not completely correctable.

On May 5, 2014, the Veteran underwent a left total knee arthroplasty.  His pre- and postoperative diagnosis was left knee end-stage arthritis, and he reported having left knee pain for the past 10 years.  He reported that his last fall was three weeks earlier, when he "got tangled up in animals and equipment and tripped," but had no injuries.  In June 2014, he reported some leg pain, swelling, and tenderness.  Range of motion was from 0 to 130 degrees, and the left knee was stable to varus/valgus with mild swelling.

An April 2009 VA examination, the Veteran reported having worsening left knee pain since a fall three weeks earlier.  He stated that he could stand for 15 to 30 minutes and walk one to three miles.  He reported having occasional aching of the knees after long walks or shopping.  The examiner noted that the Veteran's gait was normal, and the left knee had no clicking, tenderness, grinding, or crepitation.  There was no instability, meniscus abnormality, or other abnormality, and no ankylosis.  Range of motion showed left knee flexion to 140 degrees and extension to 0 degrees.  There was no objective evidence of pain with active motion or additional limitation with repetitive motion.  An MRI showed a tear in the lateral meniscus, intact ligaments, some fraying of the articular cartilage, and mild arthritis.  The examiner diagnosed edema in the tibial plateau, menisci tear, sprain of the medial collateral ligaments, mild osteoarthritis, and status post arthroscopic surgery.  He found no significant effects on the Veteran's occupation or on daily activities.

At a December 2014 in-person VA examination, the Veteran reported that he could not climb stairs at home since his surgery, that he had difficulty standing up or walking significant distances, and used a cane occasionally.  Physical examination found that the left knee range of motion was from 0 to 110 degrees.  There was no pain noted on exam and no functional loss after three repetitions.  There was no evidence of pain with weight-bearing or localized tenderness.  The Veteran did not report any flare ups.  The examiner found no ankylosis, slight recurrent subluxation, recurrent effusion, crepitus, and some medial and lateral instability.  The Veteran had meniscal tear that manifested by frequent episodes of joint locking, pain, and effusion.  There was an 18 by 0.5 centimeter scar at the left knee midline.  The Veteran was diagnosed with meniscal tear, joint arthritis, degenerative arthritis, patellofemoral pain syndrome, and knee cartilage restoration surgery.  The disorder affected the Veteran's occupational functioning by preventing climbing stairs, walking over uneven ground, or walking any significant distance.  The examiner stated that the "overwhelming evidence" in the records showed that the Veteran's knee problems had their onset during military service, including the meniscus tear.  He wrote that advanced osteoarthritis can easily be misunderstood as chondromalacia patella, and that it was his opinion that the Veteran's meniscus tear and arthritis had been present since 1995-1996.  He wrote that an MRI should have been performed in service, which would likely have detected the meniscus tear and might have averted the Veteran's chronic knee problems.

While the Veteran was granted entitlement to a 100 percent evaluation for his left knee arthroplasty which occurred on May 5, 2014 in an April 2015 rating decision, the Board finds that the question of whether a temporary total evaluation is warranted given that his February 2009 left knee arthroscopy does not appear to have been adequately addressed.  The Veteran submitted the current claim on appeal for an increased rating in February 2009, and therefore this surgery occurred within the current appeal period under consideration.  The Veteran was denied entitlement to a temporary total evaluation following the February 2009 surgery in a June 2009 rating decision on the basis that the Veteran's surgery was due to an intercurrent injury and not due to his service-connected knee disability.  The December 2014 VA examiner clearly stated, however, that the Veteran's meniscus tear was more likely than not related to his in-service knee injury, which had likely just been misdiagnosed as chondromalacia patella.  The Board therefore finds that this surgery may also qualify for a temporary total evaluation if it is found that the remaining criteria under 38 C.F.R. § 4.30 (2015) have been met.

Further, the Veteran has not been afforded a VA examination to evaluate the current severity of his left knee disability since the expiration of the temporary total evaluation assigned from May 5, 2014 to July 1, 2015.  The Veteran should be afforded a VA examination to determine the current severity of his left knee disability, to address the time required for the Veteran to convalesce following his surgeries, and to address whether he has any residual painful and tender scars from these surgeries that could warrant a separate compensable evaluation.

Lastly, the record indicates that the Veteran receives regular medical care at the VA Southern Nevada Healthcare System in Las Vegas and the VA Salt Lake City Health Care System in Salt Lake City.  The record currently contains treatment records dating up to August 2014; all outstanding, relevant VA treatment records should be acquired and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent treatment records from the VA Southern Nevada Healthcare System and the VA Salt Lake City Health Care System since August 2014.  All records received should be associated with the claims file.  If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. After completing the development above, schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.  Following the examination, the examiner must address the following:

a) Please perform all necessary tests to determine the current nature and severity of the Veteran's left knee disability.

The examiner is asked to specifically test the range of active motion, passive motion, weight-bearing motion, nonweight-bearing motion, and, if possible, with range of motion measurements of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not possible or necessary in this case, he or she should clearly explain why that is so.

b) Please perform all necessary tests to determine the nature and extent of any scars which are residuals of the Veteran's 2009 or 2014 left knee surgeries.  Please provide the exact measurements of all scars and state whether such scars are deep, unstable, tender or painful.

c) After reviewing all medical evidence of record, please discuss the Veteran's February 2009 arthroscopy and state whether this surgery necessitated at least one month of convalescence or resulted in severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of a joint, or the necessity of a wheelchair or crutches.  If convalescence was required, what was the approximate end date of the Veteran's convalescence period?

A complete rationale must be provided for any opinion offered.  If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

3. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, conduct any further development indicated.  Ensure that the examiner documented his/her consideration of all relevant records in Virtual VA or VBMS and is in compliance with the directives of this remand.  If any report is deficient in any manner, implement corrective procedures at once.

5. Thereafter, readjudicate the issues.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


